DETAILED ACTION
This communication is a response to Application 17/179577 filed on 2/19/2021. The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims:
		Claims 1-20 are presented for examination.

IDS filed on 2/19/2021 has been considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10966064 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate every element of current application. For example, claim 1 of the issued patent is narrower in scope than this application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10091626 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are obvious variation of the current claims. For example, claim 1 of the issued patent is narrower in scope than this application and along claim 6 “biometric sensor” renders the current claims obvious. 
Similar rationale applies to apps# 13307127, 13307473, 15156497, US 9369421 and 13706382. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Romagnino et al. (hereinafter Romagnino) US 2012/0209654 A1 in view of Yuen et al. US 2014/0245161 A1.
Regarding Claim 1, Romagnino teaches a device, comprising: 
a processing system including a processor (¶0017-¶0018; processor in a processing system); 
and a memory that stores executable instructions that, when executed by the processing system (¶0015; memory and executable instructions), facilitate performance of operations comprising: 
analyzing, without user intervention, content of a first message directed from equipment of a sending user to equipment of a receiving user to identify a task (¶0009 analyzing the information associated with the plurality of messages and the time stamps to determine a metric relating to the microflow. The method can further comprise logging a summary of information associated with a communication session performed during execution of the microflow, wherein the summary of information 
determining that the receiving user is unable to perform the task (¶0053; status identifiers 802 can include color identifiers such as green, yellow, red, blue, and so forth that identify whether the user associated with the contact address 504 is available to accept new workflow requests 301, is busy performing a task, is available or unavailable for incoming communication requests, is currently in a communication session with another user, has turned off their mobile computing device or is out of range, and so forth. The status identifier 802 can be configured by the task management system 200. The status identifiers 802 can indicate the relative amount of tasks and workflow requests 301 in the user's task queue 1102. The status identifiers 802 can be solid colors, shaded or have markings, include symbols, include overlapping icons, be flashing, or use other suitable techniques for conveying status information. If the first user does not select a contact address 504, the first user can select the back selection 712 to return to the address book screen. The back button 804 can display contextual information about the display or screen that the first user will return to upon pressing the back selection 804. In a configuration, the first user can select the status identifier 802 of a contact address 504 to receive additional information about the status of that user) 
 determining according to the content of the first message and the biometric data obtained from the receiving user that the task should be delegated to another user (¶0098-¶0099, the unavailability of Romagnino is mapped to “biometric data” where the second mobile computing device 208 can be powered off, out of range for accepting communications, or can be logged out of the task management system 200. The second user of the second mobile computing device 208 can also alert the task management system 200 that the user is currently busy, for example if the user is performing a task or has set their status to busy or unavailable. This status setting, or availability setting, permits the second user to set their current availability for receiving workflow requests 301, messages, and calls to busy or unavailable. The availability setting of the user can work in conjunction with the urgency or importance 508 setting to permit the task management system to use context specific rules and information about the workflow requests 301, messages and calls to determine whether to allow incoming workflow requests 301, messages, and calls to interrupt the second user. For example, if the second user has set their second mobile computing device 208 to busy, so as to not receive further workflow requests, messages, and calls, the workflow server 210, second mobile computing device 208, or another portion of the task management system 200 can use a rule to determine whether to override the availability setting set by the user. For example, this rule can be based at least in part on contextual information about the reason the first user is busy, as well as the urgency or importance 508 and type of workflow request, message, or call. In an example, if the first user is a hospital professional and has their availability set to busy during a consultation with a patient so as to not be interrupted, then a rule may allow a workflow request 301 that includes code blue emergency and that has an urgency or importance 508 of a high enough level to override the busy availability setting of the first user and alert the first ;
	 and responsive to the determining the task should be delegated, providing a second message associated with the task to equipment of the another user (¶0053, ¶0071-¶0072;¶0076-¶0077; task is delegated based on contextual relevant information and other availability of users and priority rule where a message is sent to a supervisor or other users. Additionally ¶0099 illustrate using the priority rules to modify and change tasks).
Romagnino does not expressly teach “according to biometric data of the receiving user selected from one of heart rate, blood pressure, respiratory rate, and combinations thereof” However, this limitation is obvious in view of ¶0053, ¶0071-¶0072;¶0076-¶0077 & ¶0098-¶0099; because task is delegated based on contextual relevant information and other availability of users and priority rule where the 
	It would have been obvious to one of ordinary skill in the art at the time the  claimed invention was filed to incorporate the teachings of common knowledge into Romagnino in order to evaluate the performance of a task of the microflow and evaluate messaging and communication sessions opened during execution of the microflow (abstract). Utilizing such teachings enable the system to ensure that business policies are being adhered to and that regulatory policies are being complied with (¶0037).
	Moreover, Romagnino does not expressly teach “according to biometric data of the receiving user selected from one of heart rate, blood pressure, respiratory rate, and combinations thereof”
	Yuen teaches sync messages for display based on user’s activities including heart rate, respiratory rate in ¶0130-¶0131  & Fig. 11 & ¶0142-¶0160. 
	In other words, Yuen further teaches “according to biometric data of the receiving user selected from one of heart rate, blood pressure, respiratory rate, and combinations thereof” (¶0176-¶0180 & Fig. 14; blood pressure, respiration rate). 
It would have been obvious to one of ordinary skill in the art at the time the  claimed invention was filed to incorporate the teachings of Yuen into the system of Romagnino in order to enable the device to collect one or more types of physiological and/or environmental data from embedded sensors and/or external devices and communicates or relays such metric information to other devices, including devices capable of serving as Internet-accessible data sources, thus permitting the collected 

Regarding Claim 2, Romagnino in view of Yuen teach the device of claim 1, Romagnino further teaches wherein the equipment of the sending user and equipment of the receiving user each comprise a plurality of communication devices, and wherein the determining further comprises: obtaining behavior information of the another user (¶0037, ¶0071-¶0072, ¶0076-¶0077; task is delegated based on contextual relevant information and other availability of users and priority rules. Accordingly, task is adjusted. Additionally ¶0099 illustrate using the priority rules to modify and change tasks. Also note that Figs. 11-12 are not limited to one user where the teachings apply to a second and third user etc. for example, in ¶0033 “the threshold can be manually and/or automatically adjusted in real-time (dynamically) to adapt to various users and/or circumstances.  Moreover, the threshold can be set based on inferences, 
 and determining from the behavior information that the another user is able to perform the task (Fig. 8 & ¶0052-¶0053; teaches behavior information within the definition in instant specification as the scheduling data e.g. cancel a meeting or schedule a meeting. Fig. 11 provides examples of different behavior information e.g. arrange for room, cook up pst etc. Furthermore, Figs. 9-11 illustrate UI for different tasks) 

Regarding Claim 3, Romagnino in view of Yuen teach the device of claim 2, wherein the behavior information comprises a social interaction between the receiving user and the another user (Romagnino in ¶0129)

Regarding Claim 4, Romagnino in view of Yuen teach the device of claim 2, Yuen teaches wherein the analyzing further comprises applying dynamic message 

Regarding Claim 5, Romagnino in view of Yuen teach the device of claim 1, Romagnino further teaches wherein the analyzing is performed using a parsing function (implied from ¶0015; and analyze the information associated with the plurality of messages and the time stamps to determine a metric relating to the microflow; a memory store configured to log the timestamps and information associated the microflow; a display configured to display the metric; and a communication interface configured to receive the timestamps and information associated with the microflow. The computing device can be further configured to log and analyze at least one of a summary of information associated with a communication session performed during execution of the microflow and a content of each of the plurality of messages, wherein the summary of information includes at least one timestamp associated with the communication session, a plurality of contact addresses associated with the communication session).

Regarding Claim 6, Romagnino in view of Yuen teach the device of claim 1, Yuen further teaches wherein the biometric data is obtained via a wireless signal originating at a biometric sensor in wireless communication with a communication device of the receiving user (¶0071; Biometric sensors 116), and wherein the biometric data obtained from the receiving user is indicative of the receiving user being less likely 

Regarding Claim 7, Romagnino in view of Yuen teach the device of claim 6, wherein the operations further comprise: monitoring a biometric sensor of the receiving user to determine the biometric data obtained from the receiving user (¶0052; he urgency can dynamically change based on other factors such as external events including environmental factors, events reported by sensors, milestone events such as commencement of performance of a task, completion of related tasks in the workflow by the user or other users, personnel shift changes, and so forth. The task management system 200 can use this priority in ordering the presentation of tasks displayed from a user's task queue 1102 illustrated in FIG. 11. Also see Yuen in ¶0071; Biometric sensors 116),  wherein the biometric data is indicative of the receiving user being engaged in a vigorous activity, the vigorous activity indicative of the receiving user being less likely to desire receipt of the first message (Yuen ¶008-¶0011 & ¶0167-¶0171; when use is active e.g. vigorous activity, he is less likely to perform a task).

Claims 8-10 are substantially similar to the above claims, thus the same rationale applies. 

 Regarding Claim 11, Romagnino in view of Yuen teach the method of claim 8, Romagnino further teaches wherein the content of the first message comprises a text input from the equipment of the sending user, a voice recording of the sending user, a 

Regarding Claim 12, Romagnino in view of Yuen teach the method of claim 8, Romagnino further teaches further comprising generating, by the processing system. an inquiry indicator to accompany the content of the second message. the inquiry indicator corresponding to an importance rating based on the content of the first message (¶0043; importance 508).

Regarding Claim 13, Romagnino in view of Yuen teach the method of claim 8, Yuen further teaches further comprising: monitoring, by the processing system, a calendar of the receiving user to determine time and location commitments of the receiving user (¶0019; the operations of selecting and displaying are not performed during a time period for which an event is scheduled in a calendar of a user of the device), wherein the determining that the receiving user is unable to perform the task is according to time and location commitments of the receiving user and the biometric data (¶0020; a method for presenting a message on an activity monitoring device is provided, comprising: storing a plurality of messages to the device; detecting a stationary state of the device; detecting a movement of the device from the stationary state; in response to detecting the movement from the stationary state, selecting one of 

Regarding Claim 14, Romagnino in view of Yuen teach the method of claim 8, Romagnino further teaches wherein the determining that the task is delegable to the another user is further based on behavior information of the another user (¶0037, ¶0071-¶0072,¶0076-¶0077; task is delegated based on contextual relevant information and other availability of users and priority rules. Accordingly, task is adjusted. Additionally ¶0099 illustrate using the priority rules to modify and change tasks). 

Claim 15 is substantially similar to claim 1, thus the same rationale applies.

Regarding Claim 16, Romagnino in view of Yuen teach the non-transitory, machine-readable storage medium of claim 15, Romagnino further teaches wherein the determining further comprises identifying the receiving user from the content of the first message (¶0037, ¶0071-¶0072, ¶0076-¶0077; task is delegated based on contextual relevant information and other availability of users and priority rules. Accordingly, task is adjusted. Additionally ¶0099 illustrate using the priority rules to modify and change tasks).



Regarding Claim 18, Romagnino in view of Yuen teach the non-transitory, machine-readable medium of claim 15, wherein the determining the task according to the content of the first message further comprises applying message handling rules to the content of the first message (¶0037, ¶0071-¶0072, ¶0076-¶0077; task is delegated based on contextual relevant information and other availability of users and priority rules. Accordingly, task is adjusted. Additionally ¶0099 illustrate using the priority rules to modify and change tasks), and wherein the determining the task is delegable to the another user further comprises: determining from behavior information of the another user that the another user is able to perform the task (Yuen ¶008-¶0011 & ¶0167-¶0171; when use is active e.g. vigorous activity, he is less likely to perform a task).

Claims 19-20 are substantially similar to the above claims, thus the same rationale applies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455